BLACKBIRD, Justice.
Plaintiff in error has appealed from a judgment entered against him in the trial court and on December 28, 1953, filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances as stated in Osborne v. Osborne, 163 Okl. 273, 21 P.2d 1056, and Data v. Ghigo & Co., 192 Okl. 445, 137 P.2d 556, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court but the judgment may be reversed with directions.
The cause is reversed and remanded with directions to the trial court to vacate the judgment entered against defendant and dismiss the action.